DETAILED ACTION
Response to Amendment
A Reply was filed 14 September 2022.  Claims 1-11 and 21-31 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 and 21-31 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The recited phrase “sleeve provides protection to the nuclear fuel from mitigating metal isotopes from the heat pipe” constitutes new matter.  The specification does not provide support for said phrase.  Nowhere does the specification mention mitigate, mitigating, or mitigation.  At best, the specification mentions “migration”. 

Claim Rejections - 35 USC § 112(b)
Claims 6, 9-10, 26, and 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claims 6, 9-10, 26, and 29
The term “about” in these claims is a relative term which renders the claims indefinite.  For example, it is unclear whether a “range of about 0.15 cm to about 0.4 cm” (claim 10) allows for 0.08 cm and 0.6 cm.  
The claims do not allow one of ordinary skill in the art to be reasonably apprised of the full scope of the invention.  That is, the claims do not allow the public to be sufficiently informed of what would constitute infringement.

Objection to the Drawings
As best understood, Figure 1 constitutes prior art.  For example, note the specification at [0006].  Thus, Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited feature(s) is not shown:
a fuel assembly positioned in a graphite moderator structure/matrix (claims 1 and 21).  The U.S. Nuclear Regulatory Commission (NRC) defines a “fuel assembly” as a structured group of fuel rods (long, slender tubes containing pellets of fissionable material, which provide fuel for nuclear reactors).  At best, the drawings appear to show individual fuel rods (not an assembly of structurally connected fuel rods) in a graphite moderator matrix.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Objection to the Title
The Title is objected to because it is confusing, especially the intended meaning of the slash marks and parenthesis.  Nor is it directed to the elected invention.  The following Title is suggested:  “Nuclear Fuel Rods And Heat Pipes In A Graphite Moderator Matrix For A Micro-Reactor, With The Fuel Rods Having Fuel Pellets In A BeO Sleeve”. 

Allowable Subject Matter
Claims 1-11 and 21-31 have not been rejected based on prior art. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

The 35 U.S.C. 112(b) rejection
The 35 U.S.C. 112(b) rejection remains.  Applicant argues that the term “about” is clear based on specification paragraph [0065].  The Examiner respectfully disagrees.  Said paragraph is directed only to “certain embodiments”, not all embodiments.  Nor would the skilled artisan know whether the claims are limited to these “certain embodiments”.  Also, attempting to redefine “about” to broadly include “within 50%” is extremely contrary with its ordinary meaning, and borders on nonsensical. 

Objections to the Drawings
The objections to the drawings remain.  Applicant's remarks are not convincing. 

Objection to the Title
The objection to the title remains.  Applicant's remarks are not convincing. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646